UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of October, 2011 Commission File Number 1-15250 BANCO BRADESCO S.A. (Exact name of registrant as specified in its charter) BANK BRADESCO (Translation of Registrant's name into English) Cidade de Deus, s/n, Vila Yara 06029-900 - Osasco - SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X . Banco Bradesco S.A. Full Rating Report Ratings Key Rating Drivers Ratings Driven by Individual Performance: Banco Bradesco S.A.’s (Bradesco) local currency issuer default ratings (IDRs) and national ratings reflect its broad national franchise, where it is a market leader in most of its business lines. The ratings also consider its strong track record of consistent results, even during turbulent economic cycles; its conservative management; its diversified revenue base; its strong capacity of local distribution; and its solid liquidity. Foreign currency IDRs are constrained by Brazil’s country ceiling. Presence in Financial and Insurance Markets: Bradesco has well-defined goals for continued growth, including strong profitability through volume expansion and cross selling, combined with cost controls and emphasis on maintaining strict liquidity risk management in all of its operating niches. Expected favorable results will enable the continued achievement of these goals. Improved Asset Quality and Strong Risk Controls: Bradesco’s asset quality improved due in part to the strong Brazilian economy and to loan growth while maintaining conservative lending standards. Asset quality ratios remain at satisfactory levels and compare well with peers. Nonperforming loans over 90 days as of June 2011 were 3.7% of total loans, while reserve coverage was well over 100%. Bradesco’s strong revenue generation capacity and good level of existing reserves is expected to continue providing a good capacity to absorb future losses. Foreign Currency Long-Term IDR BBB+ Short-Term IDR F2 Local Currency Long-Term IDR A– Short-Term IDR F1 National Long-Term Rating AAA(bra) Short-Term Rating F1+(bra) Individual B/C Viability a– Support 2 Support Rating Floor BB+ Sovereign Long-Term Foreign Currency IDR BBB Country Ceiling BBB+ IDR – Issuer default rating. Rating Outlooks Long-Term Foreign Currency IDR Stable Long-Term Local Currency IDR Stable National Long-Term Rating Stable Financial Data Diversified and Consistent Profitability: While FY10’s pre-impairment operating income was relatively unchanged from the previous fiscal year due to higher operating expenses offsetting higher revenues, the operating profit showed significant growth during 2010, mainly due to a sharp decrease in loan loss provision expenses due to stronger asset quality. First-half 2011 profitability continued to be favorable as evidenced by the return ratios. Fitch expects that the bank will continue to benefit from its strong operating scale in order to generate returns that are expected to continue to compare well to its peers. Strong Liquidity and Satisfactory Capitalization: Bradesco continues to be very liquid as a result of its large base of customer deposits and conservative management policies. The Fitch core capital-to-risk weighted asset ratio as of June 30, 2011 was 7.8%. The significant difference between Fitch-calculated core capital ratios and Bradesco’s regulatory capital ratios is the deduction of the capital invested in the bank’s insurance companies. Intangible assets remain high, mainly due to provision-driven tax credits that turn over quickly. Fitch expects that consistent results will maintain adequate capitalization. What Could Trigger a Rating Action Although Bradesco’s IDRs are driven by its viability rating, its foreign currency IDR is constrained by the country ceiling. If the country ceiling is altered by Fitch, Bradesco’s rating could be changed accordingly. In addition, the viability rating could be influenced by changes in the credit metrics, such as a significant increase in delinquencies that could put pressure on its ratings. Banco Bradesco S.A. 6/30/11 12/31/10 Total Assets (BRLm) 689,307 637,485 Equity (BRLm) 53,442 48,514 Net Income (BRLm) 5,585 10,144 ROAE (%) 22.1 22.3 ROAA (%) 1.7 1.8 Total Regulatory Capital Ratio (%) 14.7 14.7 Related Research Bradesco Seguros S.A., June 16, 2011 Analysts Robert Stoll
